Per Curiam,
An examination of the evidence fails to show that the pertinent facts, as they existed in 1894 when the taxes in question were levied, distinguish the case from Philadelphia v. Masonic Home, 160 Pa. 572. According to the report of that case sec. 2 of the charter and sec. 1 of the by-laws were then in force. The former reads : “ The object of said institution shall be to provide and sustain in the state of Pennsylvania one or more houses for the destitute widows and orphans of deceased Free Masons in the state of Pennsylvania, and an infirmary or infirmaries for the reception and care of sick and afflicted Free Masons in indigent circumstances,and all such as maybe placed under its charge by its managers.” The latter reads : “ The Masonic Home shall have for its object: to provide and maintain a home for indigent, afflicted or aged Free Masons, and for the destitute widows and orphans of Free Masons in the state of Pennsylvania and for such others as may be placed under its charge.” These provisions of the charter and by-laws were quoted in the dissenting opinion of Justice Williams, and, of course, were directly under consideration when the court decided that the *384institution was not exempt from taxation. Since that time— in 1899 — clause 4 of sec. 44 of the by-laws has been added, but it is not shown that this can affect in any way the question of liability for the taxes' of 1894. The court could not have done otherwise than hold that the case was ruled by the case cited. What effect the new by-law, and the manner of conducting the institution under it, may have upon its liability to taxation since its adoption is a question upon which we are not called upon to pass.
The judgment is affirmed.